F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                      November 9, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court

 ROYCE GILREATH,
               Plaintiff-Appellant,                     No. 06-3132
          v.                                   (D.C. No. 05-CV-2282-KHV)
 L-M FU NDING LLC, A Kansas                              (D . Kan.)
 Limited Liability Company;
 ROXANNE M ITCHELL; DAVID
 M ITCHELL; M A RG EE H A MILTON;
 JIM M Y H A MILTO N ; EV ELY N
 H A MILTO N ; SEB RIN G CA PITAL
 CORPORATION, A Delaw are
 C orporation; C LIFFO RD WILEY;
 JO A N N BU TA U D ,
               Defendants,

               and

 BANK ONE, National Association, as
 Trustee,

               Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The case is therefore ordered submitted without oral argument.

      Appellant Royce Gilreath, proceeding pro se, appeals the district court’s

determination that his complaint is barred by the Rooker-Feldman doctrine as

well as its denial of his motion to amend his complaint to add additional

defendants and new claims. M r. Gilreath originally filed a breach of contract and

Kansas C onsumer Protection Act claim in K ansas state court against L-M

Funding, LLC (“LM F”) after a failed land deal. The trial court awarded LM F

summary judgment, but the Kansas Court of Appeals found trial necessary to

resolve issues of fact, specifically whether M r. Gilreath knowingly authorized his

attorney, defendant Clifford W iley, to cancel the contract. 1 M r. Gilreath then

amended his state court complaint a third time to add, inter alia, defendant Bank

One. The trial court granted B ank One’s motion for sum mary judgment, as M r.

Gilreath had not alleged any claims against it. At a subsequent bench trial, M r.




      1
         Appellant believes, incorrectly, that the Kansas Court of Appeals
determined, as a matter of law , that “since Plaintiff did not know of the contents
of the letter that M r. W iley sent to L-M Funding, and Plaintiff did not informed
[sic] L-M Funding that M r W iley was his agent, thus was not authorized to cancel
plaintiff contract.” (Appellant Br. at 3, 3a.) Appellant is fundamentally mistaken
regarding the Kansas Court of Appeal’s decision. Rather, that court found that no
uncontroverted evidence supported LM F’s position.

                                         -2-
Gilreath presented no evidence, and the trial court ruled in favor of the remaining

defendants. The Kansas Court of Appeals affirmed this decision.

      Appellant then filed an action in federal district court asserting that the

Kansas state court decision violated his constitutional due process rights and

constitutional rights to contract. 2 A magistrate judge recommended that the

motion to amend be denied and the case dismissed for failure to meet even the

liberal pleading requirements of Fed. R. Civ. P. 8(a). Over Appellant’s objection,

the district court adopted the magistrate judge’s report and recommendation.



      2
          Appellant’s complaint lists the follow ing claims:

      Plaintiff claim 1
      That defendants Jimmy Hamilton, M argee Hamilton, Evelyn
      Hamilton and Bank One have yet to show that plaintiff pleading in
      his third amended petition required plaintiff to elect a remedy, thus
      for the state courts to order plaintiff to elect was error.

      Plaintiff claim 11
      Plaintiff was denied his due process of finality of a Judgment or
      decision of a competence court thus deprived plaintiff of his
      U.S.C.A. 14; especially since the stateappeal court in Gilreath 1 had
      made afinal decision in regards to the two attorney having authority
      to write letters to cancel the contract.

      Plaintiff count 111
      Plaintiff paid #4,000,00 dollars earnest money after signing the
      contract with Dave Landis, of L-M Funding, however the contract
      fail but plaintiff have not receive his earnest money back which is
      inconstant with what the contract state. Plaintiff contends that this
      is another mean by the state courts of impairing the oblig- of a
      contract, which violate provisions of the federal constitution.

(C ompl., A ppellee’s App. at 18 (errors in original).)

                                           -3-
      The district court denied Appellant’s motion to amend on grounds of

futility. It determined that Appellant failed adequately to allege any

circumstances justifying the federal statutory discrimination claims against the

numerous additional defendants, all of whom were attorneys that represented

either Appellant or defendants in the state court action. The district court also

granted the defendants’ motion to dismiss for lack of subject matter jurisdiction.

First, it found that complete diversity was absent where nine of eleven defendants

were residents of the same state as Appellant. Second, the district court

concluded that Appellant’s federal claims were, under the Rooker-Feldman

doctrine, an impermissible attempt to seek review of a fully adjudicated state

court judgment.

      W e review the district court’s dismissal for lack of subject-matter

jurisdiction de novo. See Kenmen Eng’g v. City of Union, 314 F.3d 468, 473

(10th Cir. 2002). The Rooker-Feldman doctrine operates as a jurisdictional limit

on federal courts, precluding “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005); see also Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994) (stating

that Rooker-Feldman doctrine prevents “a party losing in state court . . . from

seeking what in substance would be appellate review of [a] state judgment in a

                                         -4-
United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights”).

      Based on our careful review of the parties’ briefs and the record on appeal,

including Appellant’s complaint and proposed amendment thereto, we conclude

that the district court properly dismissed this action for lack of subject matter

jurisdiction pursuant to the Rooker-Feldman doctrine. Appellant’s claims clearly

seek reversal of the state courts’ final resolution of this action. His attempt to

add to his federal action the lawyers who appeared in the state court proceedings

only reinforces our conclusion. Cf. Tal v. Hogan, 453 F.3d 1244, 1257 (10th Cir.

2006) (noting that the “addition of new defendants in federal court . . . does not

change the nature of the underlying state court ruling”). Accordingly, the district

court’s dismissal of the complaint for lack of subject matter jurisdiction is

AFFIRM ED.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -5-